Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10, 12-23 and newly added claims 81-139 has been considered and are addressed below. Claim 11 has been cancelled. Claims 23-80 has been restricted.

Response to Amendment/Arguments
With respect to applicant’s amendments filed on 5-5-22, they have been entered and are addressed below.
Applicant’s amendments regarding the 101 rejection does not overcome the rejection. The mixing of the carrier matrix and the active is an extra solution activity. Therefore the rejection is maintained.
Applicant’s arguments regarding the prior art is moot in view of applicant’s amendments to the claims and are addressed below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  1-10, 12-23, 81-139 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-10, 12-23, 81-139 are drawn to a computer implemented method which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1, 83, 106, 123 recite “communicate health information measured from the individual”, “wherein the health information is communicated to a medical professional who determines a medical prescription, the medical prescription comprising the prescribed amount of active in the personalized IUD”. 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “apparatus”, “a film forming assembly, a capsule-filling assembly, a tablet-forming assembly, a tablet-coating assembly, a blending (mixing) assembly, a powder-forming assembly, a granulating assembly, a spray-drying assembly, an extruder assembly, a compounding assembly, a packaging assembly, a labeling assembly, an embossing assembly, a scoring assembly a quality control assembly”, “processor”, “memory storage”, “display device”, “input device”, “cursor control device”, “drive unit”, “signal generation device”, “machine readable medium”, “electronically communicated”, which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of a “carrier matrix, an active combining the carrier matrix and the active…” “the apparatus being selected from the group consisting of…..”, “wherein the apparatus for making the personalized IUD is used to make the IUD in accordance with the medical prescription”,  which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 6, where “The networked system may include a processor, memory storage and executable instructions; and at least one of a display device, an alpha-numeric input device, a cursor control device, a drive unit, a machine-readable medium, and a signal generation device. The system may also include a biometric measurement module that interfaces with the individual. The biometric measurement module may include an invasive device and/or non-invasive measurement device, or a combination thereof”.

The claims recite the additional element of a “carrier matrix, an active combining the carrier matrix and the active…” “the apparatus being selected from the group consisting of…..”, “wherein the apparatus for making the personalized IUD is used to make the IUD in accordance with the medical prescription”,  which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-10, 12-23, 81-82, 84-105, 107-122, 124-139 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. Additionally the devices mentioned in dependents claim are used as input devices.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-23, 81-139 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davey (2013/0204430) in view of Niichel (2018/0369248).
With respect to claim 1 Davey teaches a system for creating one or more personalized individual unit doses (IUDs) comprising a prescribed amount of active for treatment of an individual, the system comprising: 
a networked system configured to electronically communicate health information measured from the individual (Davey paragraph 78 “biometric or a biometric sample is any unique human characteristic of which a scan or image is taken directly from the person”); 
wherein the health information is electronically communicated to a medical professional who determines a medical prescription (Davey paragraph 53“This information, in turn, would be transmitted to the physician or the assistant” and paragraph 89 “schedule of deliveries will always be emailed 2 weeks in advance to the client and the medications will only be delivered once the client and doctor have approved information entered”), the medical prescription comprising the prescribed amount of active in the personalized IUD (Davey paragraph 46 “exemplary robot in an exemplary drug compounding vault is adapted to perform complex manipulations with raw ingredients, using traditional compounding tools, at the direction of a remote pharmacist. The robot is also adapted to retrieve ingredients sent to it by the robot in the drug retrieval vault and to return the compounded pharmaceutical item to the robot in the drug retrieval vault”); and 
wherein the apparatus for making the personalized IUD is used to make the IUD in accordance with the medical prescription (Davey paragraph 60 “the doctor may decide to prescribe the patient with a different drug (different in quantity, flavor, nature, or some combination of the three), but which has similar characteristics to the original drug prescribed. If this is the case, the automaton would take the prescription change into account by searching its records for the newly prescribed drug”). 
Davey does not explicitly teaches A carrier matrix; An active;
an apparatus for making the personalized IUD, by combining the carrier matrix and the active such that the IUD has the prescribed amount of the active, said apparatus being selected from the group consisting of a film forming assembly, a sheet forming assembly, a capsule-filling assembly, a tablet-forming assembly, a tablet-coating assembly,  a powder-forming assembly, a granulating assembly, a spray-drying assembly, an extruder assembly, and combinations thereof.
Niichel teaches one active ingredient and a polymer material (Niichel paragraph 4 which reads on carrier matrix and active).
Niichel teaches the spray drying system may have two or three nozzles for the process (Niichel paragraph 69).
One of ordinary skill in the art would have found it obvious to combine the teachings of Davey with Niichel at the time of filing with the motivation of ensuring that the active ingredient is present throughout the mass while also ensuring that the polymer material is covering the active ingredient material (Niichel paragraph 98).
Claim 83 is rejected as above (spray-drying assembly).
Claim 106 and 123 are rejected as above (the mixtures were then used in a rotary granulation system (Niichel paragraph 127).


With respect to claim 2 Davey teaches the system of claim 1, wherein the networked system comprises a processor, memory storage and executable instructions; and further includes at least one of a display device, an alpha-numeric input device, a cursor control device, a drive unit, a machine-readable medium, and a signal generation device (Davey paragraph 17, 50, 80).
Claim 107 is rejected as above.

With respect to claim 3 Davey teaches the system of claim 1, comprising a biometric measurement module that interfaces with the individual (Davey paragraph 79 “robot provides the ability to accept biometric and other data as input, to identify the consumer from this data, and to either complete item retrieval. Communication links exist or can be established between the robot and the database”).
Claim 85 is rejected as above.
Claim 108 and 125 are rejected as above.

With respect to claim 4 Davey teaches the system of claim 3, wherein the biometric measurement module comprises at least one measurement device selected from the group consisting of invasive and non-invasive measurement devices and combination thereof (Davey paragraph 83 “For illustrative purposes, a voice biometric could be used in this embodiment. Use of the system in this embodiment proceeds as follows: (1) A consumer uses the access device (wireless PDA) to contact the robot or pharmacy. (2) The robot receives the ID code from the key. In this embodiment, this could be digital certificate identification or a number stored in the device”).
Claim 86 is rejected as above.
Claim 109 and 126 are rejected as above.

With respect to claim 5 Davey teaches the system of claim 3, wherein the biometric measurement module comprises a device selected from the group consisting of acoustical instruments, visual instruments, tactile instruments, chemical instruments, biological instruments, electrical instruments, thermal instruments and combinations thereof (Davey paragraph 36). 
Claim 87 is rejected as above.
Claim 110 and 127 are rejected as above.

With respect to claim 6 Davey teaches the system of claim 3, wherein the biometric measurement module comprises a device selected from the group consisting of cameras, video scopes, illumination systems, colorimeters, spirometers, holter monitors, vital sign monitors, signal monitors, sensors, ultrasound probes, machines which measure electric signals from the body, blood chemistry instruments, blood flow measurement devices, blood content measurement devices, thermal measurement devices and combinations thereof (Davey paragraph 68).
Claim 88 is rejected as above.
Claims 111 and 128 are rejected as above.

With respect to claim 7 Davey teaches the system of claim 3, wherein the biometric measurement module comprises a device selected from the group consisting of electroencephalogram (EEG) machines, electrocardiogram (EKG) machines, electromyogram (EMG) machines, echocardiogram (ECG) machines, atrial fibrillation devices, stethoscopes, pharyngoscopes, sinus scopes, otoscopes, laparoscopes, dermascopes, blood gas measurement devices, multi-purpose cameras, retinal cameras, ocular measurement devices, intraoral cameras, abdominal ultrasound devices, vascular ultrasound devices, trans-vaginal ultrasound devices, skin surface measurement devices which measure one or more of temperature, blood flow, blood sugar, skin color, skin texture, blood-fat content, blood cholesterol content, accelerometers, movement sensors, and combinations thereof (Davey paragraph 68).
Claim 89 is rejected as above
Claim 112 and 129 are rejected as above.

With respect to claim 8 Davey teaches the system of claim 3 wherein the biometric measurement module includes a mobile device comprising one or more software applications which are used to obtain the biometric information, information which is used in making a diagnosis, information used in the medical evaluation, information used in evaluating the treatment effectiveness and/or change in treatment necessary for the individual, or a combination thereof (Davey paragraph 83).
Claim 90 is rejected as above.
Claim 113 and 130 are rejected as above

With respect to claim 9 Davey teaches the system of claim 8, wherein the mobile device is selected from the group consisting of a mobile phone, tablet, laptop, watch, and wearable device (Davey paragraph 94).
Claim 91 is rejected as above.
Claim 114 and 131 are rejected as above.

With respect to claim 10 Davey teaches the system of claim 1, wherein the medical prescription further includes a pharmaceutical formulation for a carrier matrix (Davey paragraph 87). 
Claim 92 is rejected as above.
Claim 115 and 132 are rejected as above.

With respect to claim 12 Davey in view of Niichel teaches the system of claim 10. Davey does not teach wherein the carrier matrix comprises a polymer selected from the group consisting of polyethylene oxide (PEO), pullulan, hydroxypropylmethyl cellulose (HPMC), hydroxyethyl cellulose (HPC), hydroxypropyl cellulose, polyvinyl pyrrolidone, carboxymethyl cellulose, polyvinyl alcohol, sodium alginate, polyethylene glycol, xanthan gum, tragancanth gum, guar gum, acacia gum, arabic gum, polyacrylic acid, methylmethacrylate copolymer, carboxyvinyl copolymers, starch, gelatin, ethyl cellulose, hydroxypropyl ethyl cellulose, cellulose acetate phthalate, hydroxypropyl methyl cellulose phthalate and combinations thereof.
Niichel teaches binding agents suitable for use in the microbead core 110 include, but are not limited to methyl cellulose, ethyl cellulose, microcrystalline cellulose, croscarmellose sodium, dicalcium phosphate, cellulose, hypromellose, hydroxypropyl methylcellulose, carboxymethylcellulose, hydroxyethyl cellulose, povidone, polylactic acid, hypromellose, lipids/waxes, trigylcerides, phospholipids, carnuba wax, cottonseed oil, palm oil, soybean oil, and stearines. (Niichel paragraph 23). 
One of ordinary skill at the time of filing would have found it obvious to combine the teachings of Davey with Niichel with the motivation of making medications easier to ingest (Niichel paragraph 20).
Claim 93 and 133 are rejected as above.

With respect to claim 13 Davey teaches the system of claim 10. Davey does not teach wherein the carrier matrix comprises a polymer selected from the group consisting of poly(glycolic acid) (PGA), poly(lactic acid) (PLA), polydioxanoes, polyoxalates, poly(.alpha.-esters), polyanhydrides, polyacetates, polycaprolactones, poly(orthoesters), polyamino acids, polyaminocarbonates, polyurethanes, polycarbonates, polyamides, poly(alkyl cyanoacrylates), and mixtures and copolymers thereof.
Niichel teaches the sealing layer includes binding agents similar or identical to those optionally used in the microbead core and/or active ingredient layer. Exemplary components suitable for use in the sealing layer 130 include, but are not limited to alginate derivatives, trehalose (mylose), hydroxyectoine, o-toluidine, maltitol, lactitol, pamatinit, ectoine, polystyrene, polyvinylchloride, polycarbonate, polylactic acid polyethylene, mylar, cellophane, polyacrylates, ethylene-vinyl acetate polymers, non-erodible polyurethanes, polyvinyl fluoride, polyvinyl imidazole, chlorosulphonated polyolifns, polyethyleneoxide, polyvinyl alcohol, nylon, poly lactide, poly glycolic acid (PGA), polylactide-co-glycolide (PLGA), polycarbonates, Polycaprolactone, Polyamides, Polyanhydrides, Polyamino Acids, Polyorthoesters, Polyacetals, Polyhydroxyalkanoates, Polycyanoacrylates, Degradeable Polyurethanes, gums, latex, rubber, Cellulose Acetate Phthalate (Eastman-Cellacephate CAP), Vinyl Acetate Crotonic Acid Copolymer (Luviset), Methacrylic Acid/(Meth) Acrylic Acid Ester Copolymer (Eudragit), Hydroxypropyl Methylcellulose Phthalate, Polystyrene-Poly(Methylacrylate), Fillers/Plasticizers (such as CaCO3, Talc, TiO2, PEG, PVP), lipids and waxes, cottonseed, carnuba, olieic, soybean, palm, oleic, coconut, and hydrogenated versions of the listed above lipids and waxes, whey proteins, and combinations thereof. (Niichel paragraph 38). 
One of ordinary skill at the time of filing would have found it obvious to combine the teachings of Davey with Niichel with the motivation of making medications easier to ingest (Niichel paragraph 20).
Claim 94 is rejected as above.

With respect to claim 14 Davey teaches the system of claim 10. Davey dose not teach wherein the carrier matrix comprises a polymer selected from the group consisting of, stereopolymers of L- and D-lactic acid, copolymers of bis(p-carboxyphenoxy) propane acid and sebacic acid, sebacic acid copolymers, copolymers of caprolactone, poly(lactic acid)/poly(glycolic acid)/polyethyleneglycol copolymers, copolymers of polyurethane and (poly(lactic acid), copolymers of polyurethane and poly(lactic acid), copolymers of .alpha.-amino acids, copolymers of .alpha.-amino acids and caproic acid, copolymers of .alpha.-benzyl glutamate and polyethylene glycol, copolymers of succinate and poly(glycols), polyphosphazene, polyhydroxy-alkanoates, lactide/glycolide co-polymers, polyanhydrides and combinations thereof. 
Niichel teaches the sealing layer includes binding agents similar or identical to those optionally used in the microbead core and/or active ingredient layer. Exemplary components suitable for use in the sealing layer 130 include, but are not limited to alginate derivatives, trehalose (mylose), hydroxyectoine, o-toluidine, maltitol, lactitol, pamatinit, ectoine, polystyrene, polyvinylchloride, polycarbonate, polylactic acid polyethylene, mylar, cellophane, polyacrylates, ethylene-vinyl acetate polymers, non-erodible polyurethanes, polyvinyl fluoride, polyvinyl imidazole, chlorosulphonated polyolifns, polyethyleneoxide, polyvinyl alcohol, nylon, poly lactide, poly glycolic acid (PGA), polylactide-co-glycolide (PLGA), polycarbonates, Polycaprolactone, Polyamides, Polyanhydrides, Polyamino Acids, Polyorthoesters, Polyacetals, Polyhydroxyalkanoates, Polycyanoacrylates, Degradeable Polyurethanes, gums, latex, rubber, Cellulose Acetate Phthalate (Eastman-Cellacephate CAP), Vinyl Acetate Crotonic Acid Copolymer (Luviset), Methacrylic Acid/(Meth) Acrylic Acid Ester Copolymer (Eudragit), Hydroxypropyl Methylcellulose Phthalate, Polystyrene-Poly(Methylacrylate), Fillers/Plasticizers (such as CaCO3, Talc, TiO2, PEG, PVP), lipids and waxes, cottonseed, carnuba, olieic, soybean, palm, oleic, coconut, and hydrogenated versions of the listed above lipids and waxes, whey proteins, and combinations thereof. (Niichel paragraph 38). 
One of ordinary skill at the time of filing would have found it obvious to combine the teachings of Davey with Niichel with the motivation of making medications easier to ingest (Niichel paragraph 20).
Claim 95 is rejected as above.

With respect to claim 15 Davey teaches the system of claim 10 Davey does not teach wherein the carrier matrix comprises a polymer selected from the group consisting of polysaccharides, gums and combinations thereof.
Niichel teaches the sealing layer includes binding agents similar or identical to those optionally used in the microbead core and/or active ingredient layer. Exemplary components suitable for use in the sealing layer 130 include, but are not limited to alginate derivatives, trehalose (mylose), hydroxyectoine, o-toluidine, maltitol, lactitol, pamatinit, ectoine, polystyrene, polyvinylchloride, polycarbonate, polylactic acid polyethylene, mylar, cellophane, polyacrylates, ethylene-vinyl acetate polymers, non-erodible polyurethanes, polyvinyl fluoride, polyvinyl imidazole, chlorosulphonated polyolifns, polyethyleneoxide, polyvinyl alcohol, nylon, poly lactide, poly glycolic acid (PGA), polylactide-co-glycolide (PLGA), polycarbonates, Polycaprolactone, Polyamides, Polyanhydrides, Polyamino Acids, Polyorthoesters, Polyacetals, Polyhydroxyalkanoates, Polycyanoacrylates, Degradeable Polyurethanes, gums, latex, rubber, Cellulose Acetate Phthalate (Eastman-Cellacephate CAP), Vinyl Acetate Crotonic Acid Copolymer (Luviset), Methacrylic Acid/(Meth) Acrylic Acid Ester Copolymer (Eudragit), Hydroxypropyl Methylcellulose Phthalate, Polystyrene-Poly(Methylacrylate), Fillers/Plasticizers (such as CaCO3, Talc, TiO2, PEG, PVP), lipids and waxes, cottonseed, carnuba, olieic, soybean, palm, oleic, coconut, and hydrogenated versions of the listed above lipids and waxes, whey proteins, and combinations thereof. (Niichel paragraph 38). 
One of ordinary skill at the time of filing would have found it obvious to combine the teachings of Davey with Niichel with the motivation of making medications easier to ingest (Niichel paragraph 20).
Claim 96 is rejected as above.

With respect to claim 16 Davey teaches the system of claim 10 wherein the pharmaceutical formulation includes a solvent selected from the group consisting of water, alcohol, acetone, methylene chloride and combinations thereof (Davey paragraph 44).
Claim 97 is rejected as above.

With respect to claim 17 Davey teaches the system of claim 10.
Davey does not teach wherein the pharmaceutical formulation includes a component selected from the group consisting of adjuvants, permeation enhancers, plasticizers, thickeners, rheological modifiers, solvents, alcohols, extenders, colorants, pigments, sweeteners, flavors and combinations thereof. Niichel teaches the sealing layer includes binding agents similar or identical to those optionally used in the microbead core and/or active ingredient layer. Exemplary components suitable for use in the sealing layer 130 include, but are not limited to alginate derivatives, trehalose (mylose), hydroxyectoine, o-toluidine, maltitol, lactitol, pamatinit, ectoine, polystyrene, polyvinylchloride, polycarbonate, polylactic acid polyethylene, mylar, cellophane, polyacrylates, ethylene-vinyl acetate polymers, non-erodible polyurethanes, polyvinyl fluoride, polyvinyl imidazole, chlorosulphonated polyolifns, polyethyleneoxide, polyvinyl alcohol, nylon, poly lactide, poly glycolic acid (PGA), polylactide-co-glycolide (PLGA), polycarbonates, Polycaprolactone, Polyamides, Polyanhydrides, Polyamino Acids, Polyorthoesters, Polyacetals, Polyhydroxyalkanoates, Polycyanoacrylates, Degradeable Polyurethanes, gums, latex, rubber, Cellulose Acetate Phthalate (Eastman-Cellacephate CAP), Vinyl Acetate Crotonic Acid Copolymer (Luviset), Methacrylic Acid/(Meth) Acrylic Acid Ester Copolymer (Eudragit), Hydroxypropyl Methylcellulose Phthalate, Polystyrene-Poly(Methylacrylate), Fillers/Plasticizers (such as CaCO3, Talc, TiO2, PEG, PVP), lipids and waxes, cottonseed, carnuba, olieic, soybean, palm, oleic, coconut, and hydrogenated versions of the listed above lipids and waxes, whey proteins, and combinations thereof. (Niichel paragraph 38). 
One of ordinary skill at the time of filing would have found it obvious to combine the teachings of Davey with Niichel with the motivation of making medications easier to ingest (Niichel paragraph 20).
Claim 98 is rejected as above.

With respect to claim 18 Davey teaches  the system of claim 11. Davey does not teach wherein the active is selected from the group consisting of small molecules, macromolecules, biologics, microorganisms, allergens, enzymes, and combinations thereof.
Niichel teaches Exemplary active ingredients include, but are not limited to, nutraceuticals, vitamins, supplements, minerals, enzymes, probiotics, bronchodilators, anabolic steroids, analeptics, analgesics, proteins, peptides, antibodies, vaccines, anesthetics, antacids, antihelmintics, anti-arrthymics, antibiotics, anticoagulants, anticolonergics, anticonvulsants, antidepressants, antidiabetics, antidiarrheals, anti-emetics, anti-epileptics, antihistamines, antihormones, antihypertensives, anti-inflammatories, antimuscarinics, antimycotics, antineoplastics, anti-obesity drugs, antiprotozoals, antipsychotics (Niichel paragraph 52).
One of ordinary skill at the time of filing would have found it obvious to combine the teachings of Davey with Niichel with the motivation of making medications easier to ingest (Niichel paragraph 20).
Claims 99, 116 are rejected as above.

With respect to claim 19 Davey teaches the system of claim 10. Davey does not teach wherein the active is a pharmaceutical or bioactive substance selected from the group consisting of ace-inhibitors, anti-anginal drugs, anti-arrhythmia drugs, anti-asthmatics, anti-cholesterolemics, analgesics, anesthetics, anti-convulsants, anti-depressants, anti-diabetic agents, anti-diarrhea preparations, antidotes, anti-histamines,anti-hypertensive drugs, anti-inflammatory agents, anti-lipid agents, anti-manics, anti-nauseants, anti-stroke agents, anti-thyroid preparations, anti-tumor drugs, anti-viral agents, acne drugs, alkaloids, amino acid preparations, anti-tussives, antiuricemic drugs, anti-viral drugs, anabolic preparations, systemic and non-systemic anti-infective agents, anti-neoplastics, anti-parkinsonian agents, anti-rheumatic agents, appetite stimulants, biological response modifiers, blood modifiers, bone metabolism regulators, cardiovascular agents, central nervous system stimulates, cholinesterase inhibitors, contraceptives, decongestants, dietary supplements, dopamine receptor agonists, endometriosis management agents, erectile dysfunction therapies, fertility agents, gastrointestinal agents, homeopathic remedies, hormones, hypercalcemia and hypocalcemia management agents, immunomodulators, immunosuppressives, migraine prepa rations, motion sickness treatments, muscle relaxants, obesity management agents, osteoporosis preparations, oxytocics, parasympatholytics, parasympathomimetics, prostaglandins, psychotherapeutic agents, respiratory agents, sedatives, smoking cessation aids, sympatholytics, tremorso preparations, urinary tract agents, vasodilators, laxatives, antacids, ion exchange resins, anti-pyretics, appetite suppressants, expectorants, anti-anxiety agents, anti-ulcer agents, anti-inflammatory substances, coronary dilators, cerebral dilators, peripheral vasodilators, psycho-tropics, stimulants, anti-hypertensive drugs, vasoconstrictors, migraine treatments, antibiotics, tranquilizers, anti-psychotics, anti-tumor drugs, anti-coagulants, anti-thrombotic drugs, hypnotics, anti-emetics, anti-nauseants, anti-convulsants, neuromuscular drugs, hyper- and hypo-glycemic agents, thyroid and anti-thyroid preparations, diuretics, anti-spasmodics, uterine relaxants, anti-obesity drugs, erythropoietic drugs, anti-asthmatics, cough suppressants, mucolytics, DNA and genetic modifying drugs, and combinations thereof.
Niichel teaches Exemplary active ingredients include, but are not limited to, nutraceuticals, vitamins, supplements, minerals, enzymes, probiotics, bronchodilators, anabolic steroids, analeptics, analgesics, proteins, peptides, antibodies, vaccines, anesthetics, antacids, antihelmintics, anti-arrthymics, antibiotics, anticoagulants, anticolonergics, anticonvulsants, antidepressants, antidiabetics, antidiarrheals, anti-emetics, anti-epileptics, antihistamines, antihormones, antihypertensives, anti-inflammatories, antimuscarinics, antimycotics, antineoplastics, anti-obesity drugs, antiprotozoals, antipsychotics, antispasmotics, anti-thrombics, antithyroid drugs, antitussives, antivirals, anxiolytics, astringents, beta-adrenergic receptor blocking drugs, bile acids, bronchospasmolytic drugs, calcium channel blockers, cardiac glycosides, contraceptives, corticosteriods, diagnostics, digestives, probiotics, diuretics, dopaminergics, electrolytes, emetics, haemostatic drugs, hormones, hormone replacement therapy drugs, hypnotics, hypoglycemic drugs, immunosuppressants, impotence drugs, laxatives, lipid regulators, muscle relaxants, pain relievers, parasympathicolytics, parasympathicomimetics, prostagladins, psychostimulants, sedatives, sex steroids, spasmolytics, sulfonamides, sympathicolytics, sympathicomimetics, sympathomimetics, thyreomimetics, thyreostatic drugs, vasodialators, and xanthines; drugs or medicaments, breath fresheners, vitamins and other dietary supplements, minerals, caffeine, theacrine, cannabis, nicotine, fruit juices, and the like, and mixtures thereof. Examples of useful drugs include ace-inhibitors, antianginal drugs, anti-arrhythmias, anti-asthmatics, anti-cholesterolemics, analgesics, anesthetics, anti-convulsants, anti-depressants, anti-diabetic agents, anti-diarrhea preparations, antidotes, anti-histamines, anti-hypertensive drugs, anti-inflammatory agents, anti-lipid agents, anti-manics, anti-nauseants, anti-stroke agents, anti-thyroid preparations, anti-tumor drugs, anti-viral agents, acne drugs, alkaloids, amino acid preparations, anti-tussives, anti-uricemic drugs, anti-viral drugs, anabolic preparations, systemic and non-systemic anti-infective agents, anti-neoplastics, anti-parkinsonian agents, anti-rheumatic agents, appetite stimulants, biological response modifiers, blood modifiers, bone metabolism regulators, cardiovascular agents, central nervous system stimulates, cholinesterase inhibitors, contraceptives, decongestants, dietary supplements, dopamine receptor agonists, endometriosis management agents, enzymes, erectile dysfunction therapies such as sildenafil citrate, which is currently marketed as Viagra™, fertility agents, gastrointestinal agents, homeopathic remedies, hormones, hypercalcemia and hypocalcemia management agents, immunomodulators, immunosuppressives, migraine preparations, motion sickness treatments, muscle relaxants, obesity management agents, osteoporosis preparations, oxytocics, parasympatholytics, parasympathomimetics, prostaglandins, psychotherapeutic agents, respiratory agents, sedatives, smoking cessation aids such as bromocryptine or nicotine, sympatholytics, tremor preparations, urinary tract agents, vasodilators, laxatives, antacids, ion exchange resins, anti-pyretics, appetite suppressants, expectorants, anti-anxiety agents, anti-ulcer agents, anti-inflammatory substances, coronary dilators, cerebral dilators, peripheral vasodilators, psycho-tropics, stimulants, anti-hypertensive drugs, vasoconstrictors, migraine treatments, antibiotics, tranquilizers, anti-psychotics, anti-tumor drugs, anti-coagulants, anti-thrombotic drugs, hypnotics, anti-emetics, anti-nauseants, anti-convulsants, neuromuscular drugs, hyper- and hypo-glycemic agents, thyroid and anti-thyroid preparations, diuretics, anti-spasmodics, terine relaxants, anti-obesity drugs, erythropoietic drugs, anti-asthmatics, cough suppressants, mucolytics, DNA and genetic modifying drugs, cannabis, THC, CBD, and combinations thereof (Niichel paragraph 52). 
One of ordinary skill at the time of filing would have found it obvious to combine the teachings of Davey with Niichel with the motivation of making medications easier to ingest (Niichel paragraph 20).
Claims 100, 117, 134 are rejected as above.

With respect to claim 20 Davey teaches the system of claim 1. Davey does not teach wherein the IUD is in a dosage form selected from the group consisting of films, wafers, capsules, tablets, suspensions, solutions, ointments, patches, creams, gels, troches, ampules, vials, syrups, tinctures, spirits, lozenges, balms, liniments, injections and combinations thereof.
Niichel teaches tablets and capsules (Niichel paragraph 20)
One of ordinary skill at the time of filing would have found it obvious to combine the teachings of Davey with Niichel with the motivation of making medications easier to ingest (Niichel paragraph 20).

With respect to claim 21 Davey teaches the system of claim 1. Davey does not teach wherein the medical prescription includes a pharmaceutical active, a bioactive, prodrug, derivative, analogue or a combination thereof.
Niichel teaches the active ingredient in a manner that makes the active ingredient better suited for incorporation into the core. In some embodiments, the ion exchange resin is used to change the polarity, charge level, and/or solubility of the active ingredient to thereby stabilize the active ingredient in the core. Any suitable ion exchange resins can be used in any combination (Niichel paragraph 24). 
One of ordinary skill at the time of filing would have found it obvious to combine the teachings of Davey with Niichel with the motivation of making medications easier to ingest (Niichel paragraph 20).
Claims 101 and 118 and 135 are rejected as above.

With respect to claim 22 Davey teaches the system of claim 21. Davey does not teach, wherein the pharmaceutical active or bioactive is selected from the group consisting of a prescription active, an OTC active, a homeopathic active, and a combination thereof.
Niichel the microbeads are specifically formulated so that the microbeads are non-prescription and/or not subject to FDA regulation. This can include the use of exclusively non-prescription active ingredients, the use of prescription active ingredients in non-prescription quantities, the use of exclusively GRAS (Generally Regarded As Safe) components, the use of exclusively components that are used in GRAS compliant quantities, or combinations thereof. The term GRAS as used herein is intended to include components which are currently regarded as GRAS as well as components that may be regarded as GRAS in the future. In some embodiments, the disclosed microbeads are designed for over-the-counter sale, including when incorporated into food and drinkable consumer beverages (Niichel paragraph 59). One of ordinary skill at the time of filing would have found it obvious to combine the teachings of Davey with Niichel with the motivation of making medications easier to ingest (Niichel paragraph 20).
Claim 102 and 136 are rejected as above.

With respect to claim 23 Davey teaches the system of claim 1, further including the step of storing the health information in a database or network system (Davey paragraph 53).
Claims 103 and 120 and 137 are rejected as above.

With respect to claim 81, Davey in view of Niichel teaches the system of claim 1, further comprising a blending (mixing assembly, a compounding assembly, a packaging assembly, a labeling assembly, an embossing assembly, a scoring assembly and combination thereof (Davey paragraph 44 mixing water with a powder Davey 43signal).
Claims 104 and 121 and 138 are rejected as above.

With respect to claim 82 Davey teaches further comprising a quality control assembly (Davey paragraph 33).
Claims 105 and 122 and 139 are rejected as above.

With respect to claim 84 Davey teaches the system of claim 83, wherein the networked system comprises a processor, memory storage and executable instructions; and further includes at least one of a display device, an alpha-numeric input device, a cursor control device, a drive unit, a machine-readable medium, and a signal generation device. (Davey paragraph 37).
Claim 124 is rejected as above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626